
	
		II
		111th CONGRESS
		1st Session
		S. 1345
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2009
			Mr. Reed (for himself,
			 Mr. Grassley, Mr. Akaka, Mr.
			 Bayh, Ms. Collins,
			 Mr. Kerry, Mr.
			 Lautenberg, Mr. Leahy,
			 Mrs. Lincoln, Mr. Lugar, Mrs.
			 Murray, Ms. Stabenow, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To aid and support pediatric involvement in reading and
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Prescribe A Book
			 Act.
		2.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term eligible entity means a nonprofit
			 organization that has, as determined by the Secretary, demonstrated
			 effectiveness in the following areas:
				(A)Providing
			 peer-to-peer training to healthcare providers in research-based methods of
			 literacy promotion as part of routine pediatric health supervision
			 visits.
				(B)Delivering a
			 training curriculum through a variety of medical education settings, including
			 residency training, continuing medical education, and national pediatric
			 conferences.
				(C)Providing
			 technical assistance to local healthcare facilities to effectively implement a
			 high-quality Pediatric Early Literacy Program.
				(D)Offering
			 opportunities for local healthcare facilities to obtain books at significant
			 discounts, as described in section 7.
				(E)Integrating the
			 latest developmental and educational research into the training curriculum for
			 healthcare providers described in subparagraph (B).
				(2)Pediatric Early
			 Literacy ProgramThe term Pediatric Early Literacy
			 Program means a program that—
				(A)creates and
			 implements a 3-part model through which—
					(i)healthcare
			 providers, doctors, and nurses, trained in research-based methods of early
			 language and literacy promotion, encourage parents to read aloud to their young
			 children, and offer developmentally appropriate recommendations and strategies
			 to parents for the purpose of reading aloud to their children;
					(ii)healthcare
			 providers, at health supervision visits, provide each child between the ages of
			 6 months and 5 years a new, developmentally appropriate children’s book to take
			 home and keep; and
					(iii)volunteers in
			 waiting areas of healthcare facilities read aloud to children, modeling for
			 parents the techniques and pleasures of sharing books together;
					(B)demonstrates,
			 through research published in peer-reviewed journals, effectiveness in
			 positively altering parent behavior regarding reading aloud to children, and
			 improving expressive and receptive language in young children; and
				(C)receives the
			 endorsement of nationally recognized medical associations and academies.
				(3)SecretaryThe
			 term Secretary means the Secretary of Education.
			3.Program
			 authorizedThe Secretary is
			 authorized to award grants to eligible entities to enable the eligible entities
			 to implement Pediatric Early Literacy Programs.
		4.ApplicationsAn eligible entity that desires to receive a
			 grant under section 3 shall submit an application to the Secretary at such
			 time, in such manner, and including such information as the Secretary may
			 reasonably require.
		5.Matching
			 requirementAn eligible entity
			 receiving a grant under section 3 shall provide, either directly or through
			 private contributions, non-Federal matching funds equal to not less than 50
			 percent of the grant received by the eligible entity under section 3. Such
			 matching funds may be in cash or in-kind.
		6.Use of grant
			 funds
			(a)In
			 generalAn eligible entity
			 receiving a grant under section 3 shall—
				(1)enter into contracts with private nonprofit
			 organizations, or with public agencies, selected based on the criteria
			 described in subsection (b), under which each contractor will agree to
			 establish and operate a Pediatric Early Literacy Program;
				(2)provide such
			 training and technical assistance to each contractor of the eligible entity as
			 may be necessary to carry out this Act; and
				(3)include such
			 other terms and conditions in an agreement with a contractor as the Secretary
			 determines to be appropriate to ensure the effectiveness of such
			 programs.
				(b)Contractor
			 criteriaEach contractor shall be selected under subsection
			 (a)(1) on the basis of the extent to which the contractor gives priority to
			 serving a substantial number or percentage of at-risk children,
			 including—
				(1)children from
			 families with an income below 200 percent of the poverty line (as defined by
			 the Office of Management and Budget and revised annually in accordance with
			 section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)))
			 applicable to a family of the size involved, particularly such children in
			 high-poverty areas;
				(2)children without
			 adequate medical insurance;
				(3)children enrolled
			 in a State Medicaid program, established under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.) or in the State Children's Health Insurance
			 Program established under title XXI of such Act (42 U.S.C. 1397aa et
			 seq.);
				(4)children living
			 in rural areas;
				(5)migrant children;
			 and
				(6)children with
			 limited access to libraries.
				7.Restriction on
			 paymentsThe Secretary shall
			 make no payment to an eligible entity under this Act unless the Secretary
			 determines that the eligible entity or a contractor of the eligible entity, as
			 the case may be, has made arrangements with book publishers or distributors to
			 obtain books at discounts that are at least as favorable as discounts that are
			 customarily given by such publisher or distributor for book purchases made
			 under similar circumstances in the absence of Federal assistance.
		8.Reporting
			 requirementAn eligible entity
			 receiving a grant under section 3 shall report annually to the Secretary on the
			 effectiveness of the program implemented by the eligible entity and the
			 programs instituted by each contractor of the eligible entity, and shall
			 include in the report a description of each program.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$15,000,000 for fiscal year 2010;
			(2)$16,000,000 for fiscal year 2011;
			(3)$17,000,000 for fiscal year 2012;
			(4)$18,000,000 for fiscal year 2013;
			 and
			(5)$19,000,000 for fiscal year 2014.
			
